DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/16/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 3,283,817) to Roberts (hereinafter Roberts) in view of the teachings of (US 3,179,170) to Burtch (hereinafter Burtch).
Roberts is directed toward coke particles coated with a metal salt in a treatment fluid.  Roberts discloses at (C6, L35-L48) that surface treated particles with ion-scavenging agents that include coke are used to add to subterranean treatment fluids.   Roberts discloses at (C6, L60-L65) that the carrier fluids includes oils and emulsions.  Roberts discloses at (C11, L45) that the surface treatments includes a salt of alkali metal chloride.  Roberts discloses at (C2, L70) that the method includes injection of one or more complex salts.  Roberts discloses at (C4, L10) that alkali metals includes metals such as sodium, potassium, lithium, cesium, rubidium or ammonium.  Roberts discloses at (C5, L60) that the ion scavenging groups are placed into the pores of the surface.  
Burtch is directed toward treatment of subterranean wells with fluids that contains coke.  Roberts and Burtch are both directed toward treatment of subterranean wells with fluids that contains coke and therefore are analogous art.  Burtch teaches at (C1, L13) that treatment of subterranean wells with fluids that contains oil or other fluids.  Burtch teaches at (C2, L7) that is directed toward treatment of subterranean wells with fluids with sorbents that contains coke.  Burtch teaches at (C2, L50) that the coke particle is 20 to 325 mesh sized.  Burtch teaches at (C2, L67) that the carrier fluid may be a crude oil.  Burtch teaches at (C3, L57) that the fluids contains surfactants.  Burtch teaches at (C11, L27) that the sorbate that coats the coke is a quaternary ammonium chloride salt.  One skilled in the art would found it obvious to add a surfactant to the oil based emulsion for a more effective treatment fluids. The amount of coke added for treatment 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Roberts and in view of the teachings of Burtch that one would modify Roberts to add a surfactant to the oil based treatment fluid that forms a prime facie case of obviousness that reads on claims 1-2, 4-6, 8-9 and 11.

  6.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 3,283,817) to Roberts (hereinafter Roberts) in view of the teachings of (US 3,179,170) to Burtch (hereinafter Burtch) and in further view of the teachings of (US 3,220,165) to Howie (hereinafter Howie).
Roberts is directed toward coke particles coated with a metal salt in a treatment fluid.  Roberts discloses at (C6, L35-L48) that surface treated particles with ion-scavenging agents that include coke are used to add to subterranean treatment fluids.   Roberts discloses at (C6, L60-L65) that the carrier fluids includes oils and emulsions.  Roberts discloses at (C11, L45) that the surface treatments includes a salt of alkali metal chloride.  Roberts discloses at (C2, L70) that the method includes injection of one or more complex salts.  Roberts discloses at (C4, L10) that alkali metals includes metals such as sodium, potassium, lithium, cesium, rubidium or ammonium.  Roberts discloses at (C5, L60) that the ion scavenging groups are placed into the pores of the surface.  
Burtch is directed toward treatment of subterranean wells with fluids that contains coke.  Roberts and Burtch are both directed toward treatment of subterranean wells with fluids that contains coke and therefore are analogous art.  Burtch teaches at (C1, L13) 
Howie is directed toward treatment of subterranean wells with fluids that contains coke.  Roberts and Howie are both directed toward treatment of subterranean wells with fluids that contains coke and therefore are analogous art.  Howie teaches at (C3, L25) that the coke used for treatment of the fluid stream is a calcined petroleum coke.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Roberts and in view of the teachings of Burtch and Howie that one would modify Roberts to add a surfactant to the oil based treatment fluid that forms a prime facie case of obviousness that reads on claims 1-6 and 8-11.




Allowable Subject Matter
7.	Claims 13-17 are allowed.

8.	Claims 7 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not teach reducing the resistivity by 3 to 9 orders. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766